                 Case 19-22021-RAM          Doc 31    Filed 01/16/20    Page 1 of 2




     ORDERED in the Southern District of Florida on January 15, 2020.




                                                                Robert A. Mark, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


  IN THE MATTER OF:                                    CASE NO. 19-22021-RAM
  ANIBAL BALBONA                                       CHAPTER 13
  MAGGIE BALBONA

  Debtors,
  ________________________________/

                 ORDER SUSTAINING OBJECTION TO CLAIM 5-1, DE # 25


         THIS CAUSE having come before the court on January 14, 2020, upon the Debtors

  ANIBAL BALBONA and MAGGIE BALBONA’s Objection to Claim Number #5-1, (D.E. #25),

  no opposition being heard, this Court having considered the basis for the objection and being

  otherwise duly advised in the premises, it is

   ORDERED that Debtor’s objection to the claim is hereby SUSTAINED.

  Claim #5-1 of VT INC., AS TRUSTEE OF WORLD OMNI LT is hereby disallowed and

  stricken. The Creditor will not receive any distribution from the Trustee.
              Case 19-22021-RAM          Doc 31     Filed 01/16/20     Page 2 of 2




Submitted by:

RICARDO CORONA, ESQ.
Florida Bar No. 111333
3899 NW 7 Street
Second Floor
Miami, FL 33126
(305) 547-1234 Phone

The party submitting the order shall serve a copy of the signed order on all required parties and
file with the court a certificate of service conforming with Local Rule 2002-1(F).
